Exhibit 10.1

 

WAIVER TO

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS WAIVER TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, dated as of August 29,
2013 (this “Waiver”), is made by and among JTH HOLDING, INC., a Delaware
corporation (the “Borrower”), SUNTRUST BANK, in its capacity as administrative
agent (the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement defined below) and as issuing bank (the “Issuing Bank”) and swingline
lender (the “Swingline Lender”), the Lenders party hereto, JTH TAX, INC., a
Delaware corporation (“JTH”), LTS PROPERTIES, LLC, a Virginia limited liability
company (“Properties”), LTS SOFTWARE INC., a Virginia corporation (“Software”),
WEFILE INC., a Virginia corporation (“Wefile”), JTH FINANCIAL, LLC, a Virginia
limited liability company (“JTH Financial”), and JTH PROPERTIES 1632, LLC, a
Virginia limited liability company (“1632,” and together with JTH, Properties,
Software, Wefile and JTH Financial, collectively, the “Subsidiary Loan Parties,”
and together with the Borrower, collectively, the “Loan Parties,” and
individually, a “Loan Party”).

 

RECITALS:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Revolving Credit and Term Loan Agreement, dated as of April 30, 2012, as
amended by the Waiver and Amendment to Revolving Credit and Term Loan Agreement,
dated as of December 19, 2012, as amended by the Supplement and Joinder
Agreement, dated as of December 28, 2012, as amended by the Waiver to Revolving
Credit and Term Loan Agreement, dated as of March 8, 2013, as amended by the
Standstill Agreement dated as of August 6, 2013 (as further amended,
supplemented, amended and restated or otherwise modified through the date
hereof, the “Credit Agreement”).  Capitalized terms defined in the Credit
Agreement and undefined herein shall have the same defined meanings when such
terms are used in this Waiver;

 

WHEREAS, the Borrower has undertaken a review of its accounting policies in
response to comments that the Borrower received from the staff of the Securities
and Exchange Commission’s Division of Corporation Finance (the “Staff”),
predominately focused on the Borrower’s accounting policies related to the
timing of the Borrower’s recognition of franchise fee revenue for both territory
and area developer sales;

 

WHEREAS, based upon this ongoing review and resulting accounting policy changes
being implemented by the Borrower, the Borrower is restating its previously
issued financial statements contained in the Company’s Annual Report on
Form 10-K for the Fiscal Year ended April 30, 2012, and its quarterly reports on
Form 10-Q for the subsequent Fiscal Quarters ended July 31, 2012, October 31,
2012 and January 31, 2013 (collectively, the “Affected Periods”);

 

WHEREAS, both (i) the amount of time that will be required for the Borrower and
its accountants to complete the accounting policy review, resolve the Staff’s
comments, implement accounting policy changes (including prospective and
retroactive changes in the

 

--------------------------------------------------------------------------------


 

Borrower’s revenue recognition policies) and quantify the specific adjustments
that need to be made to restate the financial statements for the Affected
Periods, and (ii) the resulting restatement of the Borrower’s financial
statements for the Affected Periods, have caused and will cause the Borrower to
be and to have been noncompliant with one or more provisions of the Credit
Agreement relating to (a) the Borrower’s obligation to timely deliver financial
reports and information to the Administrative Agent and the Lenders and to file
financial reports with Governmental Authorities with respect to its annual
financial statements for Fiscal Year 2013 and its quarterly financial statements
for the Fiscal Quarter ended July 31, 2013, and (b) the accuracy and compliance
with GAAP of financial information previously provided by the Borrower to the
Administrative Agent and the Lenders with respect to the Affected Periods under
the Credit Agreement (and the accuracy of financial calculations and
certifications based upon such financial information) (collectively, the
“Financial Noncompliance Matters”); and

 

WHEREAS, the Borrower and the other Loan Parties have requested that the
Administrative Agent and the Lenders waive their right to declare any Default or
Event of Default with respect to the Financial Compliance Matters; and

 

WHEREAS, pursuant to Section 10.2(b) of the Credit Agreement, the Administrative
Agent and the Required Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to grant a limited waiver with respect to the Financial
Noncompliance Matters.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

1.             Incorporation of Recitals.  The foregoing recitals to this Waiver
are incorporated in and made a part of this Waiver to the same extent and the
same effect as if fully set forth herein.

 

2.             Waiver.  Subject to the terms and conditions of this Waiver
(including, without limitation, Section 3 and Section 4), each of the Lenders
and the Administrative Agent hereby waives its right to declare a Default or an
Event of Default under the Credit Agreement with respect to the Financial
Noncompliance Matters.  The foregoing shall not relieve the Borrower or any
other Loan Party of their obligations to comply with the provisions of the
Credit Agreement other than with respect to the limited breaches in respect of
the Financial Noncompliance Matters.

 

3.             Financial Statements.  The Borrower will deliver to the
Administrative Agent and each Lender:

 

(a)           not later than September 16, 2013, unaudited consolidating balance
sheets of the Borrower and its Subsidiaries as of the end of the Fiscal Year
ended April 30, 2013, and the related unaudited consolidating statement of
income and consolidating cash flows of the Borrower and its Subsidiaries for
such Fiscal Year;

 

(b)           not later than September 23, 2013, an unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the Fiscal
Quarter ended July 31,

 

2

--------------------------------------------------------------------------------


 

2013, and the related unaudited consolidated statement of income and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of the Borrower’s previous Fiscal Year;

 

(c)           not later than seven days after the delivery of the financial
statements referred to in clause (b) above, a Compliance Certificate signed by
the principal executive officer and the principal financial officer of the
Borrower, with respect to the period covered by such financial statements;

 

(d)           not later than September 30, 2013, a copy of the annual audited
report for the Fiscal Year ended April 30, 2013 for the Borrower and its
Subsidiaries, containing a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and reported on by KPMG LLP or other
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(e)           concurrently with the delivery of the financial statements
referred to in clause (d) above, a Compliance Certificate signed by the
principal executive officer and the principal financial officer of the Borrower,
with respect to the period covered by such financial statements; and

 

(f)            not later than September 30, 2013, a revised consolidated budget
and projection of the Borrower and its Subsidiaries for the Fiscal Year that
commenced on May 1, 2013, on a monthly basis.

 

For the avoidance of doubt, the Lenders and the Administrative Agent acknowledge
and agree that the delivery deadlines and reporting requirements set forth
herein are in lieu of the delivery deadlines set forth in Sections 5.1(a),
(b) and (c) of the Credit Agreement with respect to the Borrower’s annual
financial statements for Fiscal Year 2013 and its quarterly financial statements
for the Fiscal Quarter ended July 31, 2013.

 

4.             Applicable Margin and Applicable Percentage Payments.

 

(a)           If, based upon the Financial Noncompliance Matters, any financial
statement previously delivered by the Borrower pursuant to Section 5.1(a) or
(b) of the Credit Agreement or any Compliance Certificate previously delivered
by the Borrower pursuant to Section 5.1(c) of the Credit Agreement is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any Applicable Margin Period than
the

 

3

--------------------------------------------------------------------------------


 

Applicable Margin applied for such Applicable Margin Period, and only in such
case, then the Borrower shall (i) deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Margin Period not later
than September 30, 2013, (ii) determine the Applicable Margin for such
Applicable Margin Period based upon the corrected Compliance Certificate, and
(iii) pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Margin Period not
later than September 30, 2013, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.22 of the Credit Agreement.

 

(b)           If, based upon the Financial Noncompliance Matters, any financial
statement previously delivered by the Borrower pursuant to Section 5.1(a) or
(b) of the Credit Agreement or any Compliance Certificate previously delivered
by the Borrower pursuant to Section 5.1(c) of the Credit Agreement is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any Applicable Percentage
Period than the Applicable Percentage applied for such Applicable Percentage
Period, and only in such case, then the Borrower shall (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Percentage Period not later than September 30, 2013, (ii) determine the
Applicable Percentage for such Applicable Percentage Period based upon the
corrected Compliance Certificate, and (iii) pay to the Administrative Agent the
accrued additional commitment fees owing as a result of such increased
Applicable Percentage for such Applicable Percentage Period not later than
September 30, 2013, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.22 of the Credit Agreement.

 

(c)           The Lenders and the Administrative Agent acknowledge and agree
that in any corrected Compliance Certificate delivered by the Borrower pursuant
to Section 4(a) or 4(b) above, (i) the Borrower may note that a Default or Event
of Default has occurred with respect to the Financial Noncompliance Matters, and
that any such Default or Event of Default has been waived subject to and in
accordance with the terms and conditions of this Waiver, and (ii) the Borrower
shall not be required to certify that it is in compliance with the financial
covenants set for in Section 6.1, 6.2 or 6.3 of the Credit Agreement if the
Borrower is unable to do so as a result of the Financial Noncompliance Matters. 
For the avoidance of doubt, and subject to the terms and conditions of this
Waiver (including, without limitation, payment of any amounts owed by the
Borrower under Section 4(a) or Section 4(b)), each of the Lenders and the
Administrative Agent waives its right to declare a Default or an Event of
Default under the Credit Agreement based upon the delivery of any corrected
Compliance Certificates pursuant to Section 4(a) or 4(b) of this Waiver, or any
breach of the Borrower’s financial covenants in the Credit Agreement arising out
of the Financial Noncompliance Matters and evidenced by such corrected
Compliance Certificates.

 

5.             No Implied Waivers.  Each of the Borrower and each other Loan
Party acknowledges and agrees that the limited, express waiver contained herein
shall not constitute a waiver, express or implied, of any other Default, Event
of Default, covenant, term or provision of the Credit Agreement or any of the
other Loan Documents, nor shall it create any obligation, express or implied, on
the part of the Administrative Agent or any Lender to waive, or to consent to
any amendment of, any existing or future Default, Event of Default or violation
of any covenant,

 

4

--------------------------------------------------------------------------------


 

term or provision of the Credit Agreement or any of the other Loan Documents. 
Other than as provided in Sections 2, 3 and 4, the Administrative Agent and the
Lenders shall be entitled to require strict compliance by the Borrower and the
other Loan Parties with the Credit Agreement and each of the other Loan
Documents, notwithstanding the Administrative Agent’s and Lenders’ agreements
set forth in Sections 2, 3 and 4 above, and nothing herein shall be deemed to
establish a course of action or a course of dealing with respect to requests by
the Borrower or any other Loan Party for waivers or amendments of any Default,
Event of Default, covenant, term or provision of the Credit Agreement or any of
the other Loan Documents.

 

6.             Conditions to Effectiveness of this Waiver.  This Waiver and the
limited waiver contained herein shall become effective on the date (the “Waiver
Effective Date”) when each of the conditions set forth below shall have been
fulfilled to the satisfaction of the Administrative Agent:

 

(a)           The Administrative Agent shall have received counterparts of this
Waiver, duly executed and delivered on behalf of the Borrower and the other Loan
Parties.

 

(b)           Other than the Financial Noncompliance Matters, no event shall
have occurred and be continuing that constitutes an Event of Default, or that
would constitute an Event of Default but for the requirement that notice be
given or that a period of time elapse, or both.

 

(c)           All representations and warranties of the Borrower contained in
the Credit Agreement, and all representations and warranties of each other Loan
Party in each Loan Document to which it is a party, shall be true and correct in
all material respects at the Waiver Effective Date as if made on and as of such
Waiver Effective Date, except that (a) any representation or warranty relating
to any financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents, (b) each other representation or
warranty expressly stated to be made as of the Closing Date shall not be deemed
to have been repeated as of any date other than the Closing Date, and (c) any
representation or warranty relating to any financial statements shall be deemed
to be qualified by the existence of the Financial Noncompliance Matters.

 

(d)           The Borrower shall have delivered to the Administrative Agent
(1) certified copies of evidence of all corporate and company actions taken by
the Borrower and the other Loan Parties to authorize the execution and delivery
of this Waiver, (2) certified copies of any amendments to the articles or
certificate of incorporation, bylaws, partnership certificate or operating
agreement of the Borrower and each other Loan Party since the date of the Credit
Agreement, (3) a certificate of incumbency for the officers or other authorized
agents or partners of the Borrower and each other Loan Party executing this
Waiver and (4) such additional supporting documents as the Administrative Agent
or counsel for the Administrative Agent reasonably may request.

 

(e)           All documents delivered pursuant to this Waiver must be of form
and substance satisfactory to the Administrative Agent and its counsel, and all
legal matters incident to this Waiver must be satisfactory to the Administrative
Agent’s counsel.

 

5

--------------------------------------------------------------------------------


 

7.             Amendment Only; No Novation; Modification of Loan Documents. 
Each of the Borrower and each other Loan Party acknowledges and agrees that this
Waiver only amends the terms of the Credit Agreement and the other Loan
Documents and does not constitute a novation, and each of the Borrower and each
other Loan Party ratifies and confirms the terms and provisions of, and its
obligations under, the Credit Agreement and the other Loan Documents in all
respects.  Each of the Borrower and each other Loan Party acknowledges and
agrees that each reference in the Loan Documents to any particular Loan Document
shall be deemed to be a reference to such Loan Document as amended by this
Waiver.  To the extent of a conflict between the terms of any Loan Document and
the terms of this Waiver, the terms of this Waiver shall control.

 

8.             Successors and Assigns.  This Waiver shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Lenders and
the Administrative Agent and their respective successors and assigns.

 

9.             No Further Amendments.  Nothing in this Waiver or any prior
amendment to the Loan Documents shall require the Administrative Agent or any
Lender to grant any further amendments to the terms of the Loan Documents.  Each
of the Borrower and each other Loan Party acknowledges and agrees that there are
no defenses, counterclaims or setoffs against any of their respective
obligations under the Loan Documents.

 

10.          Representations and Warranties.  Each of the Borrower and each
other Loan Party represents and warrants that this Waiver has been duly
authorized, executed and delivered by it in accordance with resolutions adopted
by its board of directors or comparable managing body.  All other
representations and warranties made by the Borrower and each other Loan Party in
the Loan Documents are incorporated by reference in this Waiver and are deemed
to have been repeated as of the date of this Waiver with the same force and
effect as if set forth in this Waiver, except that (a) any representation or
warranty relating to any financial statements shall be deemed to be applicable
to the financial statements most recently delivered to the Administrative Agent
in accordance with the provisions of the Loan Documents, (b) each other
representation or warranty expressly stated to be made as of the Closing Date
shall not be deemed to have been repeated as of any date other than the Closing
Date, and (c) any representation or warranty relating to any financial
statements shall be deemed to be qualified by the existence of the Financial
Noncompliance Matters.

 

11.          Confirmation of Lien.  Each of the Borrower and each other Loan
Party hereby acknowledges and agrees that the Collateral is and shall remain in
all respects subject to the lien, charge and encumbrance of the Credit Agreement
and the other Loan Documents and nothing herein contained, and nothing done
pursuant hereto, shall adversely affect or be construed to adversely affect the
lien, charge or encumbrance of, or conveyance effected by the Loans or the
priority thereof over other liens, charges, encumbrances or conveyances.

 

12.          Ratification.  The terms of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are ratified and affirmed by
the Borrower and each other Loan Party.

 

6

--------------------------------------------------------------------------------


 

13.          Fees and Expenses.  The Borrower agrees to pay all out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
fees, charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the preparation and administration of this
Waiver.

 

14.          Severability.  Any provision of this Waiver held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

15.          Governing Law.  This Waiver shall be construed in accordance with
and be governed by the law (without giving effect to the conflict of law
principles thereof) of the Commonwealth of Virginia.  THIS WAIVER WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
VIRGINIA.

 

16.          Counterparts.  This Waiver may be executed by one or more of the
parties to this Waiver on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  It shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on more than one counterpart.

 

[SIGNATURES ON FOLLOWING PAGES]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective duly authorized representatives all as of the day
and year first above written.

 

 

BORROWER:

 

 

 

JTH HOLDING, INC., a Delaware corporation

 

 

 

By:

/s/Mark F. Baumgartner

 

Name:

Mark F. Baumgartner

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

JTH TAX, INC., a Delaware corporation

 

 

 

By:

/s/Mark F. Baumgartner

 

Name:

Mark F. Baumgartner

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

LTS PROPERTIES, LLC, a Virginia limited liability company

 

 

 

By:

JTH TAX, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/Mark F. Baumgartner

 

 

 

Mark F. Baumgartner

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

LTS SOFTWARE INC., a Virginia corporation

 

 

 

 

By:

/s/Mark F. Baumgartner

 

Name:

Mark F. Baumgartner

 

Title:

Chief Financial Officer

 

 

 

 

WEFILE INC., a Virginia corporation

 

 

 

By:

/s/Kathleen Curry

 

Name:

Kathleen Curry

 

Title:

President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

JTH FINANCIAL, LLC, a Virginia limited liability company

 

 

 

By:

JTH HOLDING, INC., a Delaware corporation

 

 

 

 

 

By:

/s/Mark F. Baumgartner

 

 

 

Mark F. Baumgartner

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

JTH PROPERTIES 1632, LLC, a Virginia limited liability company

 

 

 

By:

JTH FINANCIAL, LLC, a Virginia limited liability company, Manager

 

 

 

 

By:

JTH HOLDING, INC., a Delaware corporation

 

 

 

 

 

By:

/s/Mark F. Baumgartner

 

 

 

Mark F. Baumgartner

 

 

 

Vice President and Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank and as Swingline Lender

 

 

 

By:

/s/David Bennett

 

Name:

David Bennett

 

Title:

Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SUNTRUST BANK, as Lender

 

 

 

By:

/s/David Bennett

 

Name:

David Bennett

 

Title:

Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA, as Lender

 

 

 

By:

/s/Tracy Van Riper

 

Name:

Tracy Van Riper

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

/s/Jundie Cadiena

 

Name:

Jundie Cadiena

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as Lender

 

 

 

By:

/s/S. Hearst Vann

 

Name:

S. Hearst Vann

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/Duncan S. Owen III

 

Name:

Duncan S. Owen III

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/Paula Smith

 

Name:

Paula Smith

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/Tavis B. Maxwell

 

Name:

Tavis B. Maxwell

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

By:

/s/Elizabeth Armstrong

 

Name:

Elizabeth Armstrong

 

Title:

Director

 

--------------------------------------------------------------------------------